 Case 18-00273           Doc 19      Filed 01/06/19 Entered 01/06/19 12:58:13     Desc Main
                                       Document     Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

 In re:                                                Chapter 7

 CARHART, INC.,                                        Bankruptcy No. 16-24720

                           Debtor.                     Honorable Pamela S. Hollis

 JOJI TAKADA, not individually but as chapter
 7 trustee for the bankruptcy estate of Carhart,
 Inc.,

                           Plaintiff,
                                                       Adv. No.: 2018-AP-00273
 v.

 KEXIN CARHART

                           Defendants.

                          DECLARATION OF NATHANIEL CADE, JR.

               Pursuant to 28 U.S.C.§ 1746, the undersigned, Nathaniel Cade, Jr., makes the

 following statements under penalty of perjury under the laws of the United States.

          1.       I am an attorney duly licensed to practice law in the State of Wisconsin and

before this Court.

          2.       I represent Plaintiff, Joji Takada, not individually but as Chapter 7 Trustee

for the bankruptcy estate of Carhart, Inc., in the above-captioned case.

          3.       This Declaration is made in support of the Trustee’s Brief in Opposition of

Defendant Kexin Carhart’s Motion to Quash Service of Summons and to Dismiss

Adversary Complaint.

          4.       The Adversary Summons and Complaint in this case originally was filed

with the Court on July 31, 2018.

          5.       A copy of the Summons and Complaint was served via mail through USPS
 Case 18-00273       Doc 19    Filed 01/06/19 Entered 01/06/19 12:58:13           Desc Main
                                 Document     Page 2 of 7


Priority Mail to Kexin Carhart’s1 last known address in Naples, Florida on August 6, 2018.

Attached hereto and incorporated herein as Exhibit A is a true and correct copy of the

Certificate of Service on Kexin Carhart.

         6.    The Priority Mail service that I sent to Ms. Carhart on August 6, 2018 was

not returned as undeliverable.

         7.    I also attempted to have Ms. Carhart served personally, but when the

process server could not obtain personal service, he mailed the summons and complaint

to Ms. Carhart’s address in Florida. Attached hereto and incorporated herein as Exhibit

B is a true and correct copy of an Affidavit of Service on Kexin Carhart by Steven Caro of

My Speedy Process of Naples, Florida, which is dated August 14, 2018 and filed with this

Court on November 6, 2018.

         8.    An original hearing before this Court was supposed to occur on Thursday,

September 13, 2018. However, that hearing was cancelled as I underwent emergency

appendectomy surgery on September 11, 2018.

         9.    On November 5, 2018, I filed an amended Alias Summons.

         10.   A copy of the amended Alias Summons, as well as a copy of the original

Summons and Complaint, was served via mail through USPS Priority Mail to Kexin

Carhart’s last known address in Florida on November 8, 2018. Attached hereto and

incorporated herein as Exhibit C is a true and correct copy of the Certificate of Service

on Kexin Carhart.

         11.   The Priority Mail service that I sent to Ms. Carhart on November 8, 2018

was not returned as undeliverable.


     1
       As alleged in the Complaint, Kexin Carhart is the spouse of Chris Carhart, the owner of
Debtor Carhart, Inc.


                                               2
 Case 18-00273         Doc 19   Filed 01/06/19 Entered 01/06/19 12:58:13      Desc Main
                                  Document     Page 3 of 7


       12.    Chris Carhart, the spouse of Kexin Carhart, filed a personal bankruptcy

through Chapter 7 on August 29, 2016 in the Bankruptcy Court for the Middle District of

Florida. See In re Chris Carhart, M.D. Fla. Bank. Case Number 9:16-bk-06499-FMD

(hereinafter, the “Carhart Bankruptcy”). Attached hereto and incorporated herein as

Exhibit D is a true and correct copy of pages 1-2, 9-10, 26, 33, 37-38 from Chris Carhart’s

bankruptcy petition.

       13.    In the Carhart Bankruptcy, Chris Carhart identified his home address as 621

Seaview Court, #P2, Marco Island, FL 34145 (the “Florida Property”) at that he was a

50% owner of the Florida Property. Ex. D, at page 1 (Schedule A/B).

       14.    Chris Carhart indicated that his spouse, Kexin Carhart, lived at this home

address in Florida. Id., at page 26 of 48 of that Petition (schedule J):




       15.    In the Carhart Bankruptcy, Chris Carhart identified two residential properties

that he owned jointly with his spouse, the Florida Property and property located at 3512

White Eagle Drive, Naperville, IL 60564 (“Illinois Property”). Ex. D (Schedule A/B, at

pages 1 and 2 of 48).

       16.    In a lawsuit against Chris Carhart and Carhart, Inc. in Ozaukee County,


                                              3
 Case 18-00273       Doc 19    Filed 01/06/19 Entered 01/06/19 12:58:13          Desc Main
                                 Document     Page 4 of 7


Wisconsin (the “Wisconsin Lawsuit”), Chris Carhart was deposed multiple times under

oath. Attached hereto and incorporated herein as Exhibit E is a true and correct copy of

pages 1-5, 198-201 of the November 25, 2013 deposition transcript of Chris E. Carhart.

       17.    In his November 25, 2013 deposition, Chris Carhart represented that both

he and his wife, Kexin, were residents of the State of Florida. Ex. E, at 200:9-201:7.

       18.    The Florida Property is located in Collier County, Florida. According to the

Collier County Tax Collector website, as of January 6, 2019, Kexin and Chris Carhart are

still listed as the owners of the Florida Property. Attached hereto and incorporated herein

as Exhibit F is a true and correct copy of a printout from the Collier County website with

regards to property taxes, and a copy of the actual property tax bill.

       19.    The “mailing address” for the tax bill for the Florida Property is identified as

the Illinois Property, not the Ms. Carhart’s new address in Abderdeen, Illinois, which she

alleges she purchased as of June 6, 2018 and lived “open and notoriously.” According to

this document, Ms. Carhart still lives at the Illinois Property, which is not correct.

       20.    Although Chris Carhart received a discharge as of April 19, 2018, the

Carhart Bankruptcy case is still active, as the trustee has not concluded his work on that

case. Attached hereto and incorporated herein as Exhibit G is a true and correct copy of

the listing of the counsel of record for the Carhart bankruptcy. Attached hereto and

incorporated herein as Exhibit H is a true and correct copy of a printout from the Middle

District of Florida Bankruptcy Court, showing that the Carhart Bankruptcy is still active.

       21.    In the Carhart Bankruptcy (and the related adversary proceeding against

Kexin Carhart, Tardiff, Jr. v. Carhart, M.D. Fla. Case Number 9:17-AP-0505-FMD),

Attorney John Biallas represents Kexin Carhart. See Ex. G. Also attached hereto and




                                              4
 Case 18-00273      Doc 19    Filed 01/06/19 Entered 01/06/19 12:58:13        Desc Main
                                Document     Page 5 of 7


incorporated herein as Exhibit I is a true and correct copy of the listing of the counsel of

record for the Kexin Carhart adversary proceeding in the Carhart Bankruptcy.

       22.    When Attorney Biallas entered his appearance for Kexin Carhart in the

Carhart Bankruptcy, he did not list or identify a home address for her, as all

correspondence and notice was sent to “Kexin Carhart c/o John S. Biallas, 3 N. Sunrise

Lane, St. Charles, IL 60174.” See Ex. I. Nowhere in the adversarial proceeding involving

Kexin Carhart did Attorney Biallas identify the Aberdeen, Illinois address as her home

address.

       23.    Attorney Biallas is still listed as counsel of record for Kexin Carhart in the

Carhart Bankruptcy, and he has not withdrawn or terminated his representation.

       24.    Attorney Biallas also found himself in trouble in the Carhart Bankruptcy, as

he received $134,745.00 from Chris Carhart as a purported advance retainer payment

from Chris Carhart’s IRA with Ameritrade. See Exhibit D (at page 38 of 48):




       25.    The Carhart Bankruptcy trustee filed an adversary complaint against

Attorney Biallas on December 8, 2016 with respect to the transfer of the IRA funds from

Chris Carhart to Attorney Biallas. See Tardiff, Jr. v. Biallas, M.D. Fla. Bankr. Case Number



                                             5
 Case 18-00273       Doc 19    Filed 01/06/19 Entered 01/06/19 12:58:13          Desc Main
                                 Document     Page 6 of 7


9:16-AP-0838-FMD.

         26.   Attorney Biallas subsequently entered into a settlement agreement with the

Carhart Bankruptcy trustee, whereby Attorney Biallas agreed to pay $5,000 to settle the

fraudulent conveyance allegation of a transfer of funds from Chris Carhart to Attorney

Biallas. Attached hereto and incorporated herein as Exhibit J is a true and correct copy

of an Order Granting Motion for Authority to Compromise Controversy with John Biallas,

dated July 25, 2018, in the Carhart Bankruptcy.

         27.   Attorney Biallas also is counsel of record for Carhart, Inc. in this bankruptcy,

and he receives all electronic filing notices.

         28.   Prior to filing the Adversary Summons and Complaint, I did not contact

Kexin Carhart directly, as this lawsuit relates to the Carhart Bankruptcy, in which Attorney

Biallas represents Kexin Carhart, and also the Wisconsin Lawsuit in which I represented

plaintiffs that obtained a $2 million dollar judgment against Chris Carhart. Attorney Biallas

represented Chris Carhart in the Wisconsin Lawsuit.

         29.   Prior to filing the Adversary Summons and Complaint, I performed an

extensive Internet search of multiple websites, including searching the Collier County and

Will County (Illinois) databases. During the search, the only addresses identified for Kexin

Carhart were the Florida Property and the Illinois Property.

         30.   At no point in time during the Carhart Bankruptcy, even through January 4,

2019, has Attorney Biallas updated Ms. Carhart’s address with the Florida bankruptcy

court.




                                                 6
 Case 18-00273     Doc 19    Filed 01/06/19 Entered 01/06/19 12:58:13      Desc Main
                               Document     Page 7 of 7


      31.    At no point in time has Attorney Biallas or Ms. Carhart ever sent me

correspondence or notice that Ms. Carhart resided in Aberdeen, Illinois.



Executed this 5th day of January, 2019.


                                          /s/Nathaniel Cade, Jr.______
                                          Nathaniel Cade, Jr.




                                            7
